 1   Thelma S.Cohen, SBN: 65490
     POTTER, COHEN & SAMULON
 2   3852 E. Colorado Blvd.
 3   Pasadena, CA 91107
     Telephone: (626) 795-0681
 4   Facsimile: (626) 795-0725
     E-mail: tcohen@pottercohenlaw.com
 5
 6   Attorney for Plaintiff
 7
                          UNITED STATES DISTRICT COURT
 8
                        CENTRAL DISTRICT OF CALIFORNIA
 9
10   JON MARK LA CHANCE,                      )   Case No.: 8:17-cv-01730-KES
                                              )
11                Plaintiff,                  )   {PROPOSED} ORDER AWARDING
                                              )   EQUAL ACCESS TO JUSTICE
12         vs.                                )   ACT ATTORNEY FEES
                                              )   PURSUANT TO 28 U.S.C. § 2412(d)
13   NANCY A. BERRYHILL, Acting               )
     Commissioner of Social Security,         )
14                                            )
                  Defendant                   )
15                                            )
                                              )
16
17         Based upon the parties’ Stipulation for the Award and Payment of Equal
18   Access to Justice Act Fees, Costs, and Expenses:
19         IT IS ORDERED that the Commissioner shall pay the amount of $3,500.00
20   (Three Thousand Five Hundred Dollars and No Cents) for fees, as authorized by 28
21   U.S.C. § 2412(d), subject to the terms of the above-referenced Stipulation.
22         Although Judgment has been entered and the case remanded, the Court opens
23   the case for the sole purpose of en
                                       ntering this Order.
                                      entering
24
25          -DQXDU\
     Dated: ________                  ____________________________
                                      ___________________________________
                                      HONOR RABLE KAREN E. SCOTT
                                      HONORABLE
26                                    UNITED STATES MAGISTRATE JUDGE

                                              -1-
